DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 24 November 2021, with respect to the previously given rejection of claims 1-18, 20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-18, 20 under 35 U.S.C. 101 has been withdrawn. 

Applicant's arguments, filed 24 November 2021, with respect to the previously given rejection of claims 1-20 under 35 U.S.C. 102 have been fully considered but they are not persuasive. 
Applicant asserts that Frederick fails to teach authentication of user data based on an event performed by another user. Specifically, the amended claims state “the event which forms the basis of the reliability evaluation was performed by the user on online information shared by another user.” The main point of contention seems to be whether Frederick not only evaluates the reliability of user data, but that the reliability of data from one user be influenced by the actions of other users. In this Frederick is not silent, stating in [0095] “In some instances, social media service computing platform 450 may maintain user information for various users of the first social media service, provide user interfaces associated with the first social media service to various user devices provide activity feed data (e.g., such as user-specific image data, user-specific geolocation data, user-specific likes data, and/or other user-specific data) to data authentication and event execution computing platform 410 to enable one or more functions provided by data authentication and event execution computing platform 410 (e.g., such as authentication of social media posts).” Emphasis added by examiner.
Focusing on the highlighted aspects of the section of Frederick previously quoted, it is apparent that Frederick describes the authentication system containing user data from multiple users, where that user data includes activity feed data such as ‘likes’. In addition, Frederick describes providing this data for the express purpose of authenticating user data. While at first glance it may seem that Frederick teaches A (having data from many users) and B (authenticating user data based on collected data) but not A and B (using data from multiple users to authenticate data from one user), there are several aspects to consider. First, depending on how one was to assign ownership of the relevant statistics, it would be reasonable to assume that the number of likes a person’s post received, as well as the identity of targets and quantity of likes a user makes are all the statistics of user A, even if the event was triggered by user B, and thus Frederick teaches them neatly. However, putting that aside, Frederick also teaches using multiple sources to verify user data (Frederick [0097] “For example, property records computing platform 470 may receive and store deeds to homes owned .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. US PG Pub 20190163887 A1.
Regarding claims 1, 19, and 20, Frederick et al. teaches acquiring information regarding an event performed on online information by a user and history information of the user registered in a P2P (peer-to-peer) database (Frederick et al. [0107] "For example, if the user generally does not post to his social media feed about a given topic and suddenly posts on that topic, platform 410 may further investigate the authenticity of the post", Frederick et al. [0107] "In this example, social media service computing platforms 450, 460 and data authentication and event execution computing platform 410 may all operate to create and maintain a decentralized network, execute requested network functions related to authentication of information in the user's social media accounts, maintain inter-nodal agreement as to the state of the user's blockchain, and execute events related to the user's authenticated data."); and evaluating reliability of the online information on a basis of the information regarding the event and the history information (Frederick et al. [0107] "For example, if the user generally does not post to his social media feed about a given topic and suddenly posts on that topic, platform 410 may further investigate the authenticity of the post to determine if the user actually posted this information or if an unauthorized person has posted this information under the guise of the user. In contrast, if the user posts on a topic similar to other topics that the user has posted on in the past, platform 410 may use that information as supporting the authenticity of the post."), wherein the event which forms the basis of the reliability evaluation was performed by the user on online information shared by another user (Frederick et al. [0095] “In some instances, social media service computing platform 450 may maintain user information for various users of the first social media service, provide user interfaces associated with the first social media service to various user devices (e.g., user device 490), and provide activity feed data to other systems and/or devices included in computing environment 400, such as data authentication and event execution computing platform 410. For instance, social media service computing platform 450 may, in some arrangements, provide activity feed data (e.g., such as user-specific image data, user-specific geolocation data, user-specific likes data, and/or other user-specific data) to data authentication and event execution computing platform 410 to enable one or more functions provided by data authentication and event execution computing platform 410 (e.g., such as authentication of social media posts).”, Frederick et al. Frederick [0097] “For example, property records computing platform 470 may receive and store deeds to homes owned by users in a given geographical area or may maintain a recordation of title transfers. Property records computing platform 470 may also communicate and/or otherwise provide select property records to one or more destination systems, such as data authentication and event execution computing platform 410, so as to enable one or more functions provided by data authentication and event execution computing platform 410”).
Frederick et al. clearly shows getting both information about an event (a post) and history of the user (topics of previous posts). Additionally, it is clear both the data and the functions performed being fully contained in the blockchain setup are described by Frederick et al., which constitutes the same design as described by the applicant's "P2P database". Examiner finds that in this case the "reliability of the online information" is not meaningfully distinct from the "authenticity of the post". While in some contexts there can be a difference, namely that a post could be from who it says it is (authentic) but still be false (unreliable), the broadest reasonable interpretation of "reliability" here could include whether a post was made by who it is claimed to be by or not. Additionally, it should be clear that Frederick et al. teaches using data from multiple sources to verify the target data, and having the data from multiple users. 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining the social media embodiment from Frederick et al. with the property ownership embodiment from Frederick et al. that in order to user all available sources of data to verify user data they would combine the use of multiple sources of information to verify data from Frederick et al.’s property ownership embodiment with the data from multiple users from Frederick et al.’s social media embodiment.
Regarding the additional aspects of claim 1, Frederick et al. teaches an information processing apparatus comprising processing circuitry (Frederick et al. [0076] "For example, in order to create and maintain a decentralized P2P network, processors 211, ASIC devices 216, and/or GPUs 217 of full node computing device 210 may execute network protocols 225.").
Regarding the additional aspects of claim 20, Frederick et al. teaches a non-transitory computer readable medium storing instructions (Frederick et al. [0126] "One or more aspects of the disclosure may be embodied in computer-usable data or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices to perform the operations described herein.").
Regarding claim 2, Frederick et al. teaches wherein the processing circuitry is configured to evaluate the reliability by evaluating a familiarity of the user with the online information on a basis of the history information (Frederick et al. [0107] "For example, if the user generally does not post to his social media feed about a given topic and suddenly posts on that topic, platform 410 may further investigate the authenticity of the post to determine if the user actually posted this information or if an unauthorized person has posted this information under the guise of the user.").
Connection between the user and the topic, thus their shared history, is shown used here.
Regarding claim 3, Frederick et al. teaches wherein the processing circuitry is configured to evaluate the familiarity on a basis of a degree of association between a topic of the online information and the history information, a quantity and a quality of knowledge of the user about the topic, a temporal proximity between the event and each history, or a number of topics with which the user is familiar (Frederick et al. [0119] "If platform 410 is verifying the authenticity of a financial transaction for the user, platform 410 may determine if the amount of the transaction raises any red flags when compared to the item or items subject to the transaction, may determine if the seller's location or other details associated with the seller seem suspicious, or may determine if there are multiple transactions for the same or similar item when there should normally only be one.").
Not only is Frederick et al. here shown to use historical and temporal proximity knowledge here to evaluate and event, but it also clearly shows Frederick et al. verifying the reliability of the event data by determining if the user actually made the transaction in question.
Regarding claim 4, Frederick et al. teaches wherein the history information includes learning history information, job history information, behavior history information, or purchase history information (Frederick et al. [0100] "In some instances, data feed aggregation server 495 may receive social media activity feed data from various social media platforms (e.g., social media service computing platform 450, social media service computing platform 460), property records data from property records computing platform 470, medical records data from medical records computing platform 480, financial transaction data (e.g., credit card purchase data, loan data) from various transactions databases (not shown), estate management data from estate management databases (not shown), and/or other activity data and/or content from other sources").
Examiner notes that "the history information includes learning history information" is self-referential enough to open the broadest reasonable interpretation up to any information of the past, i.e. history. That said, Frederick et al. clearly is shown collating data, both past and current, from a plethora of sources.
Regarding claim 5, Frederick et al. teaches wherein the processing circuitry is configured to evaluate the reliability on a basis of a kind of the event, information added by the user at the event, or an event that has been performed by the user in past (Frederick et al. [0119] "Platform 410 may make these determinations by mining the data at issue or related data stored on the user's blockchain. For example, platform 410 may identify an IP address of the location from which the social media post was made as a clue to verifying the identity of the user who made the post.").
Frederick et al. shows using information added by the user at the event (the IP address) to verify the social media post.
Regarding claim 6, Frederick et al. teaches wherein the processing circuitry is configured to update the evaluation of the reliability on a basis of the information regarding the event and the history information (Frederick et al. [0107] "For example, if the user generally does not post to his social media feed about a given topic and suddenly posts on that topic, platform 410 may further investigate the authenticity of the post to determine if the user actually posted this information or if an unauthorized person has posted this information under the guise of the user.").
Regarding claim 7, Frederick et al. teaches wherein the processing circuitry is configured to update the evaluation of the reliability every time the event occurs (Frederick et al. [0107] "In addition, data authentication and event execution computing platform 410 may monitor a given user's social media feeds to determine if the feeds or other user information contains information that is potentially incorrect or dubious.").
Here Frederick et al. shows constantly performing the evaluation of user events, by monitoring a user's social media feeds.
Regarding claim 8, Frederick et al. teaches wherein the processing circuitry is configured to update the evaluation of the reliability by preferentially using information regarding a newer event (Frederick et al. [0118] "In one example, platform 410 may perform this verification by identifying a number of levels of authentication the user associated with the social media post satisfied in validating his identity in gaining access to his social media account.").
Here Frederick et al. is shown basing the evaluation on the most recent number of levels of authentication used to log in to the social media platform.
Regarding claim 9, Frederick et al. teaches wherein the processing circuitry is further configured to control registration of an evaluation result of the reliability in the P2P database (Frederick et al. [0111] "Either way, platform 410 may cryptographically encrypt the authenticated data (e.g., through a hashing process) and add the authenticated data to the user's blockchain so that the user's blockchain can serve as a verified source of immutable data for establishing or strengthening the user's personal brand.", Frederick et al. [0120] "In one example, platform 410 may not cryptographically encrypt the data to the user's blockchain if that data fails to be authenticated. In other examples, platform 410 may also encrypt unauthenticated data on the user's blockchain (e.g., appropriately including some indicia that the data was found to be unauthentic).").
Frederick et al. is shown to determine actions regarding how to handle evaluated data in various ways in regards to storing the data on the blockchain.
Regarding claim 10, Frederick et al. teaches wherein the processing circuitry is configured to evaluate the reliability using a predetermined program provided in the P2P database and executed on the P2P database (Frederick et al. [0108] "In other aspects, social media service computing platforms 450, 460 and data authentication and event execution computing platform 410 may each serve as full node computing devices 210.", Frederick et al. [0091] "In this example, data authentication and event execution computing platform 410, first social media service computing platform 450, and second social media service computing platform 460 may all operate to create and maintain a decentralized network, execute requested network functions related to user data authentication and event execution, maintain inter-nodal agreement as to the state of the user's blockchain, and execute events related to the user data.").
Frederick et al. is shown to consist of full nodes, wherein the capabilities of full nodes include the evaluation and storage of the data.
Regarding claim 11, Frederick et al. teaches wherein the event includes sharing of the online information, performance of "Like!", "+1", "retweet", "good/bad evaluation", "useful/not useful", or "5-level evaluation" on the online information, contribution of a comment to the online information, or registration of the online information in a "bookmark" (Frederick et al. [0104] "Social media service computing platforms 450, 460 may provide one or more social media feeds with information related to one or more users.").
Regarding claim 12, Frederick et al. teaches wherein the event also includes an event that was able to be performed on the online information by the user, but has not been performed on the online information by the user (Frederick et al. [0109] "In some examples, if platform 410 is not able to authenticate a user's social media post (e.g., by verifying that the post has been made by the user or has been authorized by the user), then platform 410 may prevent the post from being displayed or may remove the post once the determination is made.").
Examiner interprets the claim to match the citation, such that the event that was able to be performed (posting) was not actually performed by the user.
Regarding claim 13, Frederick et al. teaches wherein the processing circuitry is further configured to request feedback to the online information from the user, the feedback being a kind of the event (Frederick et al. [0119] "In some aspects, platform 410 may also contact the user whose data is being verified via user computing device 490 to help with the verification process.").
Regarding claim 14, Frederick et al. teaches wherein the processing circuitry is further configured to control provision of the online information on a basis of an evaluation result of the reliability (Frederick et al. [0120] "If the received data has been verified, then platform 410 may generate a new block of a blockchain associated with a user at least by cryptographically encrypting the first information in step 512.").
Regarding claim 15, wherein the processing circuitry is configured to not provide the online information in which a value indicating the evaluation result of the reliability is lower than a predetermined value or to provide the online information and the value indicating the evaluation result of the reliability in association with each other (Frederick et al. [0106] "If, for example, the user only provided one level of authentication (e.g., a user id and password) in gaining access to his social media account, platform 410 may further investigate whether the user in question actually posted the corresponding social media post. However, if the user provided three levels of authentication (e.g., multi-factor authentication) in gaining access to his social media account, platform 410 may deem that the user's social media posts made during that session are authentic and have reliably been made by the user.").
Regarding claim 16, Frederick et al. teaches wherein the processing circuitry is configured to control a user to which the online information is provided on a basis of a familiarity with the online information (Frederick et al. [0122] "In some aspects, the indication that the data has been determined to be authentic or unauthentic may be used by the recipient to take further action (e.g., contacting the user to which the data pertains, taking down a social media post determined to be unauthentic, and the like).").
Regarding claim 17, Frederick et al. teaches wherein the online information includes information disclosed on social media (Frederick et al. [0106] "For example, after platform 410 gains access to a user's social media feeds on social media service computing platforms 450, 460, platform 410 may receive data posted to the user's social media feeds and then verify the authenticity of the data.").
Regarding claim 18, Frederick et al. teaches wherein the P2P database is blockchain data (Frederick et al. [0076] "As will be described in detail below, the execution of such computational tasks (e.g., hash functions 222, consensus algorithms 223, and the like) may cause full node computing device 210 to maintain inter-nodal agreement as to the state of a blockchain with other full node computing devices comprising the decentralized P2P network.").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163